United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
U.S. POSTAL SERVICE, SAN FRANCISCO
BULK MAIL CENTER, Richmond, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1868
Issued: March 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2014 appellant filed a timely appeal from an August 11, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying an additional
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than three percent permanent impairment of his
left leg, for which he received a schedule award.
On appeal, appellant contends that Dr. Fred Blackwell, an attending Board-certified
orthopedic surgeon, deliberately waited to complete attending physician’s reports (Form CA-20)
after the expiration of a 30-day limitation period to keep him from receiving a schedule award.
He also provides additional new evidence.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 3, 1998 appellant, then a 51-year-old mail handler, filed an occupational
disease claim alleging that on November 21, 1998 he first became aware of his knee injury and
realized that his injury was caused or aggravated by his federal employment.2 By letter dated
February 10, 1999, OWCP accepted his claim for left knee meniscus tear and repair.3
In a decision dated April 12, 2011, OWCP granted appellant a schedule award for three
percent impairment of the left leg.
On June 16, 2014 appellant filed a claim for an additional schedule award and submitted
medical evidence. In a March 12, 1999 Form CA-20, Dr. Joseph C. Cheng, an attending Boardcertified orthopedic surgeon, described a history of injury that appellant engaged in repetitive use
and experienced wear and tear. He indicated with an affirmative mark that appellant sustained a
meniscus tear that was caused or aggravated by an employment activity.
In a June 16, 2014 Form CA-20, Dr. Blackwell provided a history of injury that appellant
noted the onset of left knee pain and swelling at work. He indicated with an affirmative mark
that appellant sustained a left knee injury that was caused or aggravated by an employment
activity. Dr. Blackwell explained that the injury was caused by pushing and pulling heavy mail.
By letter dated July 9, 2014, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It requested that he submit additional medical evidence,
including an impairment opinion report from his attending physician in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). Appellant was afforded 30 days to submit the requested
evidence.
On July 15, 2014 appellant submitted Dr. Blackwell’s July 8, 2014 work status report.
Dr. Blackwell diagnosed left knee sprain and advised that appellant was unable to return to work.
He noted that appellant had retired.
In an August 11, 2014 decision, OWCP denied appellant’s claim for an additional
schedule award, finding that the medical evidence submitted was insufficient to establish that he
had more than three percent impairment of the left leg.

2

20 C.F.R. § 501.2(c)(1); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). In a prior appeal, the Board affirmed a
July 21, 2011 nonmerit OWCP decision which denied appellant’s request for reconsideration of the denial of his
occupational disease claim for bilateral hip conditions, under 5 U.S.C. § 8128; OWCP File No. xxxxxx610. Docket
No. 12-49 (issued May 16, 2012).
3

The record does not indicate that appellant underwent the authorized left knee surgery.

2

LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.6 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.7 Effective May 1, 2009,
FECA adopted the sixth edition of the A.M.A., Guides8 as the appropriate edition for all awards
issued after that date.9
A claimant seeking compensation under FECA10 has the burden to establish the essential
elements of his or her claim.11 With respect to a schedule award, it is appellant’s burden of proof
to establish an increased schedule award.12 A claimant may seek an increased schedule award if
the evidence establishes that he or she sustained an increased impairment causally related to an
employment injury.13 The medical evidence must include a detailed description of the
permanent impairment.14
ANALYSIS
OWCP accepted that appellant sustained an employment-related meniscus tear of the left
knee. By decision dated April 12, 2011, it awarded him a schedule award for three percent
impairment to the left leg. Appellant requested an increased award. In an August 11, 2014
decision, OWCP found that he was not entitled to an additional schedule award for the left leg.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Ausbon N. Johnson, 50 ECAB 304 (1999).

7

20 C.F.R. § 10.404; Mark A. Holloway, 55 ECAB 321, 325 (2004).

8

A.M.A., Guides (6th ed. 2009).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
10

5 U.S.C. §§ 8101-8193.

11

John W. Montoya, 54 ECAB 306 (2003).

12

Edward W. Spohr, 54 ECAB 806, 810 (2003).

13

See Rose V. Ford, 55 ECAB 449 (2004).

14

See Vanessa Young, 55 ECAB 575 (2004). OWCP procedures provide that the medical evidence must include
a detailed report with an explanation as to how the impairment rating was calculated. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(c) (January 2010).

3

The Board finds that appellant did not meet his burden of proof to establish that he sustained
greater impairment.
In a March 12, 1999 Form CA-20, Dr. Cheng, an attending physician, indicated with a
checkmark that appellant sustained a meniscus tear that was caused or aggravated by an
employment activity. His report did not provide an opinion as to whether appellant sustained
permanent impairment due to the accepted injury. As well, Dr. Cheng did not provide any
impairment rating under the A.M.A., Guides. The Board finds, therefore, that his report is of
limited probative value and insufficient to establish appellant’s entitlement to an increased
schedule award.
Similarly, Dr. Blackwell’s June 16, 2014 Form CA-20 is insufficient to establish an
increased schedule award. He noted by checking a box that appellant sustained a left knee injury
that was caused or aggravated by pushing and pulling heavy mail at work, but he did not provide
any opinion as to whether appellant sustained permanent impairment due to the accepted injury
or an impairment rating based on the A.M.A., Guides. In a July 8, 2014 report, Dr. Blackwell
diagnosed left knee sprain and found that appellant was disabled for work. He did not address
permanent impairment pursuant to the A.M.A., Guides. For the stated reasons, the Board finds
that Dr. Blackwell’s reports are insufficient to establish appellant’s burden of proof.
The Board finds that there is no probative medical evidence establishing that appellant
has more than three percent impairment of his left leg causally related to the accepted
employment injury. As such appellant is not entitled to an increased schedule award.
On appeal, appellant contended that Dr. Blackwell deliberately waited to complete CA20 forms after the expiration of a 30-day limitation period to keep him from receiving a schedule
award. He did not submit any evidence to substantiate his assertion. Moreover, the Board notes
that it is appellant’s burden of proof to establish an increased schedule award.15
The Board notes that appellant submitted new evidence after OWCP issued its August 11,
2014 decision and on appeal. The Board has no jurisdiction to review this evidence for the first
time on appeal.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish that he sustained greater than three
percent impairment of his left leg for which he received a schedule award.

15

Supra note 12.

4

ORDER
IT IS HEREBY ORDERED THAT the August 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

